Citation Nr: 1225740	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the right and left  lower extremities.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active duty from June 1963 to June 1965, May 1985 to September 1987, and November 1987 to June 1988.  He had additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision by the Department of Veterans' Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which denied service connection for the above claims.

In January 2012, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO. A transcript of that hearing has been associated with his claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a cardiovascular disorder, hypertension, peripheral neuropathy of the right and left  lower extremities, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss is as likely as not due to exposure to acoustic trauma during active service. 

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus is as likely as not due to exposure to acoustic trauma during active service. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claims of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he was exposed to acoustic trauma during his period of active service.  In his January 2010 notice of disagreement, he explained that while in the Navy, his job had been running the ship store, but that there were times when general quarters were called and his duty shifted from the store to other places on the ship.  In such cases, his duties included the fire team wherein he would be stationed in the engine room with no hearing protection.  He added that there would generally be a lot of noise on a ship, and that most of the time there would be no use of hearing protection.  In his August 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran added that his collateral duties included being placed on the five inch 38's gun mounts.  The Veteran's assertions as to his noise exposure in service were reiterated during his January 2012 Board hearing, adding that his duties also included manning helicopter systems.

The Veteran's Armed Forces Of The United States Reports Of Transfer Or Discharge (DD Form 214) reveal that the Veteran's military occupational specialties included service as an electrician during his first period of active service, as a recruiter during his second period of active service, and as a storekeeper during his third period of active service.  His service included tours of duty on board the USS Forest Royal, the USS John A. Moore, and the USS Clifton Sprague.

Service treatment records from the Veteran's first period of active service, which would have included the tour of duty on board the USS Forest Royal (which was a destroyer equipped with six five inch 38AA armaments), do not appear to have been associated with the claims file.  Available service treatment records from the Veteran's second and third periods of active service do not include audiometric findings.

Following the Veteran's third period active service, a Navy Reserve annual report of medical examination dated in November 1997 shows  that that Veteran had a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  A record dated in June 2002 shows that the Veteran wore bilateral hearing aids.

Private medical records from Clear-tone dated from October 2001 to March 2009 show that the Veteran had bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.

A private medical record from R. E. W., Ph.D., dated in September 2010, shows that the Veteran reported serving in the Navy as a boatswain mate and as a gunner on a five inch 38 gun mount.  He added that he was exposed to noise from generators, engines, equipment, etc.  He also reported that he had most recently served as maintenance on a drone helicopter while the engine was usually operating.  He wore hearing aids for hearing loss and would experience constant ringing in the ears.  Physical examination revealed that the Veteran had bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss and tinnitus.  Dr. W. concluded that it was at least as likely as not that both the Veteran's hearing loss and persistent tinnitus were related to his duties in service.  The duties around the helicopter and the five inch 38 gun mount exposed him to noise levels that would cause acoustic trauma.  Dr. W. added that the etiology of the persistent tinnitus was at least as likely as not a symptom associated with the hearing loss.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.   Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss and tinnitus, and how long the condition has bothered him, has remained consistent.  While the Veteran's military occupational specialty did not specifically establish service as a gunners mate, service on board the USS Forest Royal suggests circumstances consistent with those as described by the Veteran.  

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's statements in support of his claim describing the onset and chronicity of the bilateral hearing loss and tinnitus consistent with his duties in the United States Navy on board a destroyer during his period of active service.

Relevant to whether the Veteran's bilateral hearing loss and tinnitus are directly related to his period of active service, the Board initially notes that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385 . Dr. W. in September  2010 concluded that the Veteran's hearing loss was consistent with noise exposure, and that it was as likely as not that the hearing loss and tinnitus were related to noise exposure in service.  The Board finds this opinions probative as it was definitive and supported by detailed rationale.  Accordingly, it is found to carry significant weight.  Moreover, there is no competent medical evidence of record to rebut the opinion in support of the Veteran's claim or otherwise diminish its probative weight.

This opinion, coupled with the Veteran's competent and credible reports as to the onset of his disorders and the current diagnoses of bilateral hearing loss and tinnitus, leads the Board to conclude that the evidence is at the very least in equipoise as to whether the bilateral hearing loss and tinnitus had their onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has bilateral hearing loss and tinnitus as a result of his period of active service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a cardiovascular disorder, hypertension, peripheral neuropathy of the right and left  lower extremities, and erectile dysfunction.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A review of the claims file reveals that service treatment records from his first period of active service have not been associated with his claims file.  In July 2010, the RO contacted the National Personnel Records Management Center (NPRC) requesting that dates of service in Vietnam be provided.  A reply from the NPRC dated in August 2010 shows that records identified could not be located, and that they either do not exist or are not located at the NPRC.  The Board finds that it is unclear from this reply whether a search for the Veteran's service treatment records from his first period of active service (June 1963 to June 1965) was conducted. 

Since service treatment records may impact the Veteran's remaining claims on appeal, it is the determination of the Board that such must be remanded so that an attempt at obtaining these records may occur.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, an effort must be made to obtain service treatment records from the Veteran's first period of active service.  In this regard, the NPRC must be contacted, as well as any appropriate Navy Reserve office which may have a copy of the Veteran's service treatment records from his first period of active service.

Additionally, during his January 2012 hearing, the Veteran suggested that his asserted peripheral neuropathy could etiologically be related to asbestos exposure while serving aboard the USS Forest Royal during his period of active service. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, guidelines for considering asbestos compensation claims are provided in the VA Adjudication Procedure Manual. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  Also, an opinion by the VA General Counsel  discusses the development of asbestos claims.   VAOPGCPREC 4- 00 (April 13, 2000).

VA must analyze the underlying claim of service connection for a disorder, due to asbestos exposure, under these administrative protocols using the following criteria. See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f. 

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h. 

While the Veteran's asserted disorders are not among those acknowledged to result from the inhalation of asbestos fibers and/or particles, the Board finds that this matter must be remanded so that the Veteran's personnel records from all three periods of active service may be obtained in order to determine whether he was exposed to asbestos while on active duty, and so that he may be scheduled for a VA examination so that an opinion may be obtained as to whether the claimed peripheral neuropathy, cardiovascular disorder, hypertension, erectile dysfunction are related to asbestos exposure in service.

Moreover, it does not appear that the Veteran has received notice on what evidence is required to establish entitlement to service connection as due to exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV, Subpart ii, Ch. 2, § C.9 (July 20, 2011).  Therefore, the Veteran should be notified as to how service connection may be established on this basis.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran's service treatment records from his first period of active service (June 1963 to June 1965) from the NPRC and any appropriate Navy Reserve facility which may have such records.  The RO/AMC shall also ensure that service personnel records from all three period of the Veteran's active service have been obtained and associated with his claims file.

Any records obtained must be associated with the claims file.  Any negative response from all facilities contacted must be included in the Veteran's claims file.

2.  The RO/AMC shall provide the Veteran with VCAA compliant notice addressing the evidence necessary to establish service connection as due to asbestos exposure. 

3.  After the above development is complete, the RO/AMC shall schedule the Veteran for an appropriate  VA examination so as to determine the precise nature and etiology of his asserted peripheral neuropathy, cardiovascular disorder, hypertension, and erectile dysfunction.  The claims file and a copy of this Remand must be made available to the examiner for review of pertinent documents therein.  All tests and studies deemed necessary by the examiner must be performed.  The Veteran shall be requested to offer a detailed occupational history, and his claimed asbestos exposure. 

The examiner shall then render an opinion as to whether it is at least as likely as not that the Veteran has current peripheral neuropathy, cardiovascular disorder, hypertension, and erectile dysfunction that is manifested as a result of his period of active service, to specifically include exposure to asbestos.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptoms since service. 

The examiner must explain the rationale for all opinions given, and discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


